       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
3      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Megan D. Erasmus,                        Case No.

12               Plaintiff,
                                                Complaint for Damages and
13       v.                                     Injunctive Relief for Violations
                                                of: American’s with Disabilities
14     Eye MD on Cass, a Professional           Act; Unruh Civil Rights Act
       Corporation, a California
15
       Professional Corporation;
16
17               Defendant.
18
19
20
21         Plaintiff Megan D. Erasmus (“Plaintiff”) complains of Eye MD on Cass,

22   a Professional Corporation, a California Professional Corporation; and Does

23   1-10 (“Defendants”), and alleges as follows:

24
25
       PARTIES:
26
       1. Plaintiff is a disabled individual and a member of a protected class of
27
     persons under the Americans with Disabilities Act. Plaintiff is completely deaf
28
     and relies entirely on closed captioning to consume audio content such as

                                           1

     Complaint
       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 2 of 9




1    movies, videos or tutorials. Plaintiff is a California resident.
2      2. Defendant Eye MD on Cass (“Eye MD on Cass”) owned or operated Eye
3    MD Monterey clinic located in the County of Monterey, in June 2021.
4      3. Defendant Eye MD on Cass owns, or operates Eye MD Monterey clinic
5    located in the County of Monterey, currently.
6      4. Defendant Eye MD on Cass owned or operated Eye MD Monterey
7    website, with a root domain: https://eyemdmonterey.com/, and all related
8    domains, subdomains and/or content contained within it, (“Website”) in June
9    2021.
10     5. Defendant Eye MD on Cass owns or operates the Website currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein, is
16   responsible in some capacity for the events herein alleged, or is a necessary
17   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
18   the true names, capacities, connections, and responsibilities of the Defendants
19   are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
25     8. This court has supplemental jurisdiction over Plaintiff’s non-federal
26   claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
27   formed from the same case and/or controversy and are related to Plaintiff’s
28   ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).


                                              2

     Complaint
       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 3 of 9




1      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
2    is subject to personal jurisdiction in this District due to its business contacts
3    with the District.
4
5      FACTUAL ALLEGATIONS:
6      10. Plaintiff is deaf and is a member of a protected class under the ADA.
7      11. Plaintiff relies on subtitles and closed captioning to consume audio in
8    recorded content.
9      12. Eye MD on Cass operates privileges, goods or services out of a physical
10   location in California. These services are open to the public, places of public
11   accommodation, and business establishments.
12     13. The Website is a nexus between Eye MD on Cass customers and the
13   terrestrial based privileges, goods or services offered by Eye MD on Cass.
14     14. Eye MD on Cass offers videos on its Website to induce customers to
15   purchase its goods and to provide ideas on how to best use them. Websites and
16   videos are some of the facilities, privileges, or advantages offered by
17   Defendants to patrons of Eye MD on Cass.
18     15. Plaintiff was a prospective customer who wished to access Defendant’s
19   goods or services.
20     16. Plaintiff specifically was looking for an ophthalmologist.
21     17. While sitting bodily in California, Plaintiff visited the Website in June
22   2021 to look for information the clinic and the scope of its services and work.
23     18. When Plaintiff attempted to view video content on the Website, she
24   discovered that the videos lacked closed captioning, which made her unable to
25   fully understand and consume the contents of the videos.
26     19. Plaintiff experienced difficulty and discomfort in attempting to view
27   videos including: all the videos on the “Patient Educational Videos Web Page”
28   of the website. As a result of this inaccessibility she was unable to understand


                                            3

     Complaint
       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 4 of 9




1    the content and was deterred from further use of the Website.
2      20. Currently, the Defendants either fail to provide an accessible website or
3    Defendants have failed to maintain in working and useable conditions those
4    website features required to provide ready access to persons with disabilities.
5      21. Despite multiple attempts to access the Website using Plaintiff’s
6    computer, Plaintiff has been denied the full use and enjoyment of the facilities,
7    goods and services offered by Defendants as a result of the accessibility
8    barriers.
9      22. Plaintiff personally encountered accessibility barriers and has actual
10   knowledge of them.
11     23. By failing to provide an accessible website, the Defendants denied
12   Plaintiff full and equal access to the facilities privileges or advantages offered
13   to their customers.
14     24. Plaintiff has been deterred from returning to the website as a result of
15   these prior experiences.
16     25. The failure to provide accessible facilities created difficulty and
17   discomfort for the Plaintiff.
18     26. If the Website had been constructed equally accessible to all individuals,
19   Plaintiff would have been able to navigate the website and avail herself of its
20   goods and/or services.
21     27. Additionally, Plaintiff is a tester in this litigation and seeks future
22   compliance with all federal and state laws. Plaintiff will return to the Website
23   to avail herself of its goods and/or services and to determine compliance with
24   the disability access laws once it is represented to her that the Eye MD on Cass
25   and Website are accessible.
26     28. Plaintiff is currently deterred from doing so because of Plaintiff’s
27   knowledge of the existing barriers and uncertainty about the existence of yet
28   other barriers on the Website. If the barriers are not removed, Plaintiff will


                                             4

     Complaint
       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 5 of 9




1    face unlawful and discriminatory barriers again.
2      29. The barriers identified above violate easily accessible, well-established
3    industry standard guidelines for making digital content accessible to people
4    with hearing-impairments to access websites. Given the prevalence of
5    websites that have implemented these standards and created accessible digital
6    content, it is readily achievable to construct an accessible website without
7    undue burden on Eye MD on Cass or a fundamental alteration of the purpose
8    of the Website.
9      30. Compliance with W3C Web Content Accessibility Guidelines
10   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
11   standard that has been adopted by California courts for website accessibility.
12     31. It’s been established that failure to remove inaccessible website
13   conditions violates the ADA and California law and requiring compliance with
14   industry access standards is a remedy available to the Plaintiff.
15     32. The website content was intentionally designed, and based on
16   information and belief, it is the Defendants’, policy and practice to deny
17   Plaintiff access to the website, and as a result, deny the goods and services that
18   are otherwise available to patrons of Eye MD on Cass.
19     33. Due to the failure to construct and operate the website in line with
20   industry standards, Plaintiff has been denied equal access to Defendant’s
21   clinic and the various goods, services, privileges, opportunities and benefits
22   offered to the public by Eye MD on Cass.
23     34. Closed captioning can be provided at little cost, sometimes free or mere
24   dollars per minute of video content.
25     35. Given the nature of the barriers and violations alleged herein, the
26   Plaintiff alleges, on information and belief, that there are other violations and
27   barriers on the Website that relate to her disability. In addition to the barriers
28   she personally encountered, Plaintiff intends to seek removal of all barriers on


                                             5

     Complaint
       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 6 of 9




1    the Website that relate to her disability. See Doran v. 7-Eleven (9th Cir. 2008)
2    524 F.3d 1034 (holding that once a Plaintiff encounters one barrier, they can
3    sue to have all barriers that relate to their disability removed regardless of
4    whether they personally encountered the barrier).
5      36. Plaintiff will amend the complaint, to provide further notice regarding
6    the scope of the additional demanded remediation in the event additional
7    barriers are uncovered through discovery. However, please be on notice that
8    the Plaintiff seeks to have all barriers related to her disability remedied.
9
10   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
11   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
12   Defendants.) (42 U.S.C. section 12101, et seq.)
13     37. Plaintiff re-pleads and incorporates by reference, as if fully set forth
14   again herein, the allegations contained in all prior paragraphs of this
15   complaint. Defendant is a public accommodation with the definition of Title
16   III of the ADA, 42 USC § 12181.
17     38. The website provided by the Defendant is a service, privilege or
18   advantage and extension of Eye MD on Cass physical presence and terrestrial
19   services.
20     39. When a business provides services such as a website, it must provide an
21   accessible website.
22     40. Here, access to an accessible website has not been provided. A failure to
23   provide an accessible website is unlawful discrimination against persons with
24   disabilities.
25     41. Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods and services of any
27   place of public accommodation is offered on a full and equal basis by anyone
28   who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.


                                             6

     Complaint
       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 7 of 9




1    § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
2    reasonable modifications in policies, practices, or procedures, when such
3    modifications are necessary to afford goods, services, facilities, privileges,
4    advantages, or accommodations to individuals with disabilities, unless the
5    accommodation would work a fundamental alteration of those services and
6    facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
7      42. Here, the failure to ensure that the accessible facilities were available
8    and ready to be used by the Plaintiff is a violation of the law.
9      43. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
10   set forth and incorporated therein, Plaintiff requests relief as set forth below.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     44. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     45. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code § 51(f).
24     46. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              7

     Complaint
          Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 8 of 9




1    discomfort or embarrassment for the Plaintiff, the Defendants are also each
2    responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
3    55.56(a)-(c).
4         48. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
5    set forth and incorporated therein, Plaintiff requests relief as set forth below.
6
7             PRAYER:
8             Wherefore, Plaintiff prays that this Court award damages and provide
9    relief as follows:
10         1. For injunctive relief under the Business and Professions Code,
11   compelling Defendants to honor the rights of the plaintiff under the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15         2. “For equitable nominal damages for violation of civil rights. See
16   Uzuegbunam v. Preczewski, 141 S.Ct. 792 (2021) and any other equitable
17   relief the Court finds appropriate.”
18         3. A Declaratory Judgment that at the commencement of this action
19   Defendants were in violation of the requirements of the ADA due to
20   Defendants’ failures to take action to ensure that its websites were fully
21   accessible to and independently usable by hearing-impaired individuals,
22   including providing closed-captioning on all video content containing audio
23   elements.
24         4. Damages under the Unruh Civil Rights Act § 51 1, which provides for
25   actual damages and a statutory minimum of $4,000 for each offense.
26
27   1
         Note: the Plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               8

     Complaint
       Case 5:21-cv-04842-VKD Document 1 Filed 06/24/21 Page 9 of 9




1        5. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to Cal. Civ. Code § 52.
3
     Dated: June 23, 2021            CENTER FOR DISABILITY ACCESS
4
5
6
7                                     By: ______________________________
8                                     Russell Handy, Esq.
                                      Attorney for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            9

     Complaint
